           4:19-cv-04030-SLD-JEH # 7           Page 1 of 3                                        E-FILED
                                                                      Tuesday, 26 March, 2019 04:02:34 PM
                                                                             Clerk, U.S. District Court, ILCD


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   ROCK ISLAND DIVISION


 GEISSELE AUTOMATICS, LLC, and§                           Case No. 4:19-cv-4030-SLD-JEH
 WHG PROPERTIES, LLC          §
                              §
           Plaintiffs         §
                              §                           JURY DEMANDED
 v.                           §
                              §
 LEWIS MACHINE & TOOL COMPANY §
                              §
           Defendant
                              §
                              §
                              §

                            LEWIS MACHINE & TOOL COMPANY’S
                                CERTIFICATE OF INTEREST

           The undersigned, counsel of record for Lewis Machine & Tool Company, Defendant

furnishes the following in compliance with Rule 11.3 of this court.

           1. Represented Party: Lewis Machine & Tool Company;

           2. If such party or amicus is a corporation:

              (a) Lewis Machine & Tool Company is a wholly owned corporation.

              (b) Lewis Machine & Tool Company has no publicly held companies owning 10% or

              more of the corporation.

           3. List of law firms to represent Lewis Machine & Tool Company:

                   Woodard, Emhardt, Henry, Reeves & Wagner, LLP




                                                   1
#1620079
           4:19-cv-04030-SLD-JEH # 7   Page 2 of 3




Dated: March 26, 2019                  Respectfully submitted,

                                       s/John C. McNett
                                       John C. McNett
                                       William A. McKenna (admission application
                                       in process) (designated lead counsel)
                                       Woodard, Emhardt, Henry,
                                       Reeves & Wagner, LLP
                                       111 Monument Circle, Suite 3700
                                       Indianapolis, Indiana 46204
                                       Tel: (317) 634-3456
                                       Fax: (317) 637-7561
                                       Email: jmcnett@uspatent.com
                                       wmckenna@uspatent.com

                                       Attorneys for Defendant, Lewis Machine & Tool
                                       Company




                                          2
#1620079
           4:19-cv-04030-SLD-JEH # 7           Page 3 of 3



                                   CERTIFICATE OF SERVICE

           I hereby certify that on March 26, 2019, the foregoing document was electronically filed
with the Clerk of Court using the CM/ECF system which will send notification of such filing via
electronic mail to counsel of record registered with this Court.


                                                s/John C. McNett
                                                John C. McNett




                                                   3
#1620079
